WILSHIRE MUTUAL FUNDS, INC. (the “Company”) Investment and Institutional Class Shares of Large Company Growth Portfolio Large Company Value Portfolio Small Company Growth Portfolio Small Company Value Portfolio Dow Jones Wilshire 5000 Indexsm Portfolio Wilshire Large Cap Core 130/30 Fund Supplement dated June 27, 2008 to the Prospectus of the Portfolios listed above dated May 1, 2008, as Supplemented June 9, 2008 (the “Prospectus”) Effective July 14, 2008, this Supplement information replaces and supersedes any contrary information contained in the Prospectus. THE FOLLOWING INFORMATION REPLACES THE COMPANY’S WEBSITE ADDRESS ON THE FRONT COVER OF THE PROSPECTUS: www.wilshirefunds.com THE FOLLOWING INFORMATION REPLACES INFORMATION FOUND ON PAGES 39-40 OF THE
